Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00233-CR

                                    Rachel D. FLORES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 356114
                      Honorable Wayne A. Christian, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 30, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice